DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 2/3/22.  Claims 3-5, 7, 15 and 17 are amended; claims 20-28 are added.  Claims 1-28 are pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the internal volume of the or each other compartment".  There is insufficient antecedent basis for this limitation in the claim. Claims 21-26 are rejected based on their respective dependency to 20. 


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 9,631,328 to van Raam et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered nominal phrasing differences. 
	With respect to claim 13, claim 25 of Patent 9,631,328 teaches a method of operating a sports field, wherein the sports field comprises a series of modules placed on a substructure, said modules comprising a deck and columns opening into said deck, a series of said columns filled at least partly with a wick medium, a cover provided on top of the modules, in fluid connection with the wick medium in each column of the series filled at least partly with said wick medium (claim 25), wherein water is provided to or retained in an internal volume of said modules for wetting at least part of the cover on top of the modules through the wick medium in said series of columns (claim 25), and wherein water is fed from inside the modules to an upper side of the cover and made to evaporate from said cover (claim 25 via the wick member). 

5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-26 of U.S. Patent No. 9,631,328 to van Raam et al. in view of Wilson et al. (US Pub. No. 2012/0040767). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered nominal phrasing differences sans the coupling of the modules (addressed below). 
Regarding claim 1, claim 25 of Patent 9,631,328 teaches a method of operating a sports field, wherein the sports field comprises a series of modules placed on a substructure (claim 25), said modules comprising a deck and columns opening into said deck, a series of said columns 
Van Raam et al. does not expressly teach wherein the modules are coupled in rows and/or columns. However, Wilson et al., directed a sports field, expressly teaches wherein such features are known in the art (paragraph [0115]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to couple the module in rows or columns for the purpose of providing the field over a desired area in an organized and easily assembled manner. 

6.	Claims 1-2, 4-5 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,844,552 to van Raam et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered nominal phrasing differences.
With respect to claims 1-2, 4-5, claims 2-7 of Patent 10,844,552 teaches a method of operating a sports field, wherein the sports field comprises a series of modules placed on a substructure, , said modules comprising a deck and columns opening into said deck, a series of said columns filled at least partly with a wick medium, a cover provided on top of the modules, in fluid connection with the wick medium in each column of the series filled at least partly with said 
Regarding the requirement that each module of said series of modules coupled to at least one other module of said series of modules, such feature is disclosed in claim 1 of the patent. At the time of invention, one having ordinary skill in the art would have found it obvious to couple the module in rows or columns for the purpose of providing the field over a desired area in an organized and easily assembled manner. 
With respect to claims 13-15, claims 2-7 of Patent 10,844,552 teaches a method of operating a sports field, wherein the sports field comprises a series of modules placed on a substructure, said modules comprising a deck and columns opening into said deck, a series of said columns filled at least partly with a wick medium, a cover provided on top of the modules, in fluid connection with the wick medium in each column of the series filled at least partly with said wick medium, wherein water is provided to or retained in an internal volume of said modules for wetting at least part of the cover on top of the modules through the wick medium in said series of columns, and wherein water is fed (via the wick member) from inside the modules to an upper . 	

7.	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,844,552 to van Raam et al. in view of Wilson et al. (US Pub. No. 2012/0040767).
The patented claims teach wherein water is provided to the modules through a water supply connected to the modules (claim 6); wherein a water level inside the modules is controlled by forcing water into or out of the modules (claim 7), but does not expressly teach wherein the water level is controlled by a tidal system. However, Wilson et al. teaches such features as a tidal system used to control water within modules to be known in the art - (paragraphs [0058]-[0059], [0133]). Per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  In the instant case, at paragraph [0049], applicant describes a tidal system as filling the modules by . 


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

9.	Claims 1-3, 5-11, 13-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Pub. No. 2012/0040767) in view of Morandini et al. (US Pub. No. 2005/0044791).
With respect to claim 1, Wilson et al. teaches a method of operating a sports field, wherein the sports field comprises a series of modules 10 placed on a substructure 44, each module of said series of modules coupled with at least one other module of said series of modules (paragraphs [0115] – “connected together”;  [0119]), said modules 10 comprising a deck 11 (top of module 10) and columns 20 (“pillars”) opening into said deck (via apertures 17, 18, 19 etc. – paragraph [0088]), a wick medium 42, a cover 40 (“upper surface layer” – 
Wilson et al. teaches wherein the wicking medium 42 is positioned beneath and beside the modules 10, as opposed within the columns 20 as claimed. However, Morandini, directed to a capillary system that utilizes wicking means, expressly teaches wherein such features as positing wick 21 within columns 19 to bring water to the upper surface is known in the art (paragraphs [0022]-[0024]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to modify the capillary system taught by Wilson et al., to position wicking means within the columns extending to the cover surface, for the expected purpose of maintaining a desired amount of moisture/water across the cover top areas. As Morandini et al. expressly notes, the wicking means within the bores 19  serve to “convey” water vertically from a bottom positon to a top position (paragraph [0023]; Fig. 4). The combination is considered to have a reasonable expectation of success since Wilson et al., expressly contemplates the use of wicker medium 42 to convey water to the upper surface of the cover and wherein the wicking means is vertically arranged (paragraph [0120]).  Per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable 
Lastly, examiner notes Morandini is not directly related to the analogous art of sports fields. However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant utilizes a column based wicking means specifically to induce a capillary effect of water rising against gravity to an upper surface of the column. Morandini is considered to reasonably pertinent to this particular issue. 
With respect to claims 2-3, Wilson et al. teaches wherein water is provided to the modules 10 through a water supply connected to the modules (“water supply” – paragraph [0133]; See also paragraphs [0058]-[0059]); wherein a water level inside the modules is controlled by a tidal system forcing water into or out of the modules (paragraph [0133] – by en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  In the instant case, at paragraph [0049], applicant describes a tidal system as filling the modules by providing a flow of water such that the water level rises, then draining. Here, Wilson et al. expressly teaches an excess water overflow pipe that drains out excess water, and filling the modules by forcing water into the modules via pumping water from a water supply (paragraphs [0058]-[0059], [0133]). As such, Wilson et al. is construed as teaching a tidal system as claimed. 
With respect to claim 5, Wilson et al. teaches wherein water (“rain water”) is provided inside the modules through openings 17, 18, 19 in the deck (paragraphs [0088], [0130]).  
With respect to claim 6, Wilson et al. teaches wherein water is retained inside the modules, in volumes between the columns, below the deck (the modules 10 comprises a volume 14, where blocks 15 are positioned – paragraphs [0086], [0131]).  
With respect to claim 7, the combination of Wilson et al. and Morandini teach wherein the columns are filled with wick material. The motivation to combine is the same as stated above. From a practical perspective, the likelihood that each wick material is exactly the same amount is virtually zero, as variations, however minuscule, will exists. Notwithstanding, examiner notes that Wilson et al. expressly recognizes that the “amount and distribution” of wicking In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select a wicker amount via routine experimentation based on how much water content they desire at that particular location. In choosing different amounts of wicker material, different water content can be maintained. This situation would be desirable when the temperatures are not uniform across the cover surface. As extrinsic evidence, examiner notes McCann, SR (US Pat. No. 5,074,708) for this teaching of an athletic surface that does not behave uniformly with respect to water moisture content (column 6, lines 15-24).
With respect to claim 8, Wilson et al. teaches wherein the modules 10 have a bottom 12 below said deck 11 (paragraph [0085]), wherein the columns 20 connect the bottom 12 to the deck 11 (paragraph [0089]) and wherein water is fed to the wick material 42 inside the columns (taught by Morandini as set forth – motivation to combine is the same) from an internal volume 14 (“volume”) provided between the columns 20, below the deck and above the bottom (paragraph [0119]).  

With respect to claim 11, Wilson et al. expressly teaches wherein warm air is circulated “through ... the structural modules” [0061]). 
Claim 13 is rejected based on the combined teachings of Wilson et al. and Morandini set forth above in the rejections of claims 1-3, 5-11. 
With respect to claims 14-15, Wilson et al. teaches wherein water is forced into and/or out of the internal volume of the modules, regulating a water level inside the internal volume of the modules, wherein the water is forced from a water storage (paragraph [0133] – forced via pump into internal volume of modules 10). 
With respect to claim 16, the forced water will inherently be “cooled or heated” as claimed as there will inherently be a temperature gradient over time between the water temperature stored in the porous modules and surrounding environment. 
With respect to claim 17, Wilson et al. teaches a method of operating a sports field, wherein the sports field comprises a series of modules 10 placed on a substructure 44, said modules 10 comprising a deck 11 and columns 20 opening into said deck 11, a cover 40 provided on top of the modules 10 (paragraphs [0085]-[0089]), wherein the cover 40 comprises or is formed by a cover layer placed from a roll or as sheets (“turf” or “grass” is placed as sheets, as it See Remarks below under Response to Arguments)(paragraphs [0062]), forming a sports surface (paragraph [0124]), wherein water is provided to or retained in an internal volume of said modules for wetting at least part of the cover 40 on top of the modules, and wherein the water is fed from the internal volume through a wick medium 41 to an upper side of the cover and made to evaporate from said cover 40 (paragraphs [0119]-[0125] and [0130]-[0134]).  
Wilson et al. teaches wherein the wicking medium 42 is positioned beneath and beside the modules 10, as opposed within columns or openings in the deck as claimed. However, Morandini, directed to a capillary system that utilizes wicking means, expressly teaches wherein such features as positing wick 21 within openings/columns 19 to bring water to the upper surface is known in the art (paragraphs [0022]-[0024]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to modify the capillary system taught by Wilson et al., to position wicking means within the columns extending to the cover surface, for the expected purpose of maintaining a desired amount of moisture/water across the cover top areas. As Morandini et al. expressly notes, the wicking means within the bores 19 serve to “convey” water vertically from a bottom position to a top position (paragraph [0023]; Fig. 4). The combination is considered to have a reasonable expectation of success since Wilson et al., expressly contemplates the use of wicker medium 42 to convey water to the upper surface of the cover and wherein the wicking means is vertically arranged (paragraph [0120]).  Per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of 
Lastly, examiner notes Morandini is not directly related to the analogous art of sports fields. However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant utilizes a column based wicking means specifically to induce a capillary effect of water rising against gravity to an upper surface of the column. Morandini is considered to reasonably pertinent to this particular issue. 
The combination of Wilson et al. with Morandi teaches wherein the water is fed from the internal volume through a wick medium 41 within the columns 20 connecting to said cover 40 (since the wick medium is in fluid connection with the cover), through openings 17, 18, 19 in said 
With respect to claims 18-19, examiner notes that water inherently puddles upon accumulation of a flat surface due to surface tension. It is unclear from the disclosure if enough wick material is provided to result in water accumulation that puddles. However, Wilson et al. recognizes that the “amount” of wicking material used is a result effective variable for the “prescribed water content” maintained in the upper surface layer (paragraph [0120]). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an amount of wicker material via routine experimentation based on how much water content they desire at that particular location. For scorching hot days, maximum water accumulation will be desired, thus producing puddles of water. Notably, Wilson et al. teaches the use of sand and geotextiles for the upper layer 40 (paragraph [0124]) which are known to have wicking properties (i.e. promote capillary effect). As such, water is considered to be transferred up to the top surface of the upper layer 40 regardless of whether the wicking element of Wilson/Morandi is physically “connected to” the cover.  Moreover, Wilson et al. teaches the use of materials for the upper layer 40 that themselves are known to have wicking properties (i.e. promote capillary effect)(paragraph [0124]). As such, water is considered to be transferred up to the top surface of the upper layer 40 regardless of whether the wicking element of Wilson/Morandi is physically “connected to” an upper portion of the cover, provided enough wicking material is present. Regarding the “looseness” of the sand 
Regarding the shape of the water forming pattern, per In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See 2144.04.  In the instant case, the shape of circle has not been set forth as critical.   
With respect to claim 20, and as best understood, Wilson et al. teaches wherein the series of modules 10 is divided up in compartments, each compartment comprising one or more coupled modules having a combined internal volume separated from the internal volume of the or each other compartment (See Fig. 6; paragraphs [0119]).  
With respect to claims 21-22, and as best understood, Wilson et al. as modified by Morandi teach wherein each compartment is provided with a series of wick elements or columns filled with wick material. Wilson et all. does not expressly teach wherein the wick arrangements - - including capillary capacity (i.e. amount), or distribution- are different for the different compartments. However, examiner reiterates the case law and teachings set forth above in the rejection of claim 7. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Wilson et al. expressly recognizes that the “amount and distribution” of wicking material used is a result effective variable for the “prescribed water content” maintained in the upper surface layer (paragraph 
With respect to claim 24, Wilson et al. teaches wherein communication between compartments is made available for exchanging at least one of water or air between said compartments (paragraph [0026]).  

10.	Claims 23 and 25-26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Pub. No. 2012/0040767) in view of Morandini et al. (US Pub. No. 2005/0044791) and further in view of McCann, SR (US Pat. No. 5,074,708).  

Lastly, McCann, SR teaches wherein after “visually” ascertaining the surface moisture content, an adjustive setting of an adjustable control member can be adjusted (column 6, lines 15-30). Arguably, this regulation can be considered regulation accomplished by an operator that utilizes the adjustive settings. Notwithstanding, examiner submits that using an operator to regulate the communication of water exchanging as taught by McCann would have been obvious to try to one skilled in the art at the time of invention. There are only two options to accomplish . 


11.	Claims 27-28 rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Pub. No. 2012/0040767) in view of Morandini et al. (US Pub. No. 2005/0044791) and further in view of Prevost (US Pat. No. 6,551,689). 
With respect to claims 27-28, Wilson et al. does not expressly teach wherein the cover is formed by an artificial sports layer comprising artificial grass. However, Prevost, directed equestrian surfaces, teaches such features as utilizing artificial grass placed as a sheet (flat, thin) for an equestrian surface is known in the art (column 10, lines 18-25). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize the cover of Prevost with the teachings of Wilson et al. The motivation to combine is to provide an aesthetically pleasing, durable, and inexpensive cover layer. The proposed modification is considered to have a reasonable expectation of success since both Wilson et al. and Prevost contemplate an upper surface intended for horse riding activities. Moreover, the layers discussed in Prevost are taught to have water permeable characteristics.  



Allowable Subject Matter
12.	Claim 4 would be allowable upon acceptance of a Terminal Disclaimer(s) obviating the above Double Patenting rejection.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
13.	Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive.
As it related to independent claims 1 and 13, applicant argues that combining the teachings of secondary reference Morandini is improper since it is not directed to a sports field and/or equestrian area. Any combination of the two references, according to applicant would be impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Moreover, examiner admits Morandini is not directly related to sports fields. However, it has been held that a prior art reference must then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant utilizes a column based wicking means specifically to induce a capillary effect of water rising against gravity to an upper surface of the column. Morandini is considered to reasonably pertinent to this particular issue. 
Applicant further argues that bores Morandini does not teach a wicking means within a column conveying water upward to an upward surface. Examiner respectfully disagrees. At paragraph [0023], Morandini expressly teaches a wick element positioned within bores 19 positioned within body 7. The bores 19, also referred to as a “channels” (claim 3), clearly meet the definition of a column. If the water does not rise upward the top surface of the body 7 then water would not reach the upper plant carrier layer 9, which would nullify the purpose of Morandini. The column /wick arrangement in both applicant’s invention and Morandini are expressly taught to utilize capillary phenomenon to transport water upward towards a top layer. Applicant’s characterization of Morandini is not persuasive. 
With respect to claim 3, applicant argues Wilson et al. fails to teach a “tidal system” as claimed. Examiner respectfully disagrees.  Per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  In the 
With respect to claim 7, applicant argues that Wilson fails to provide an indication or incentive for the use of differing wicker amounts. Examiner respectfully disagrees. Wilson expressly teaches that “the amount of wicking means required for optimum performance” is based on several factors, including “temperature”, and “desired ideal moisture content” (paragraph [0021]). Wilson further teaches a stated desire of providing a surface that promotes a safe and high performance upper surface (paragraphs [0003]-[0004]). One ordinary skill in the art would recognize that the competition area of the upper surface is not a small region. Moreover, such external factors as shade and slight sloping will create differences in temperature, wind exposure and water buildup. To create the consistent surface performance desired, Wilson expressly teaches the wicker amount to be a result effective variable to produce the desired water content on the upper surface.  
In response to applicant's arguments with respect to claim 8 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (columns being “in open communication with the internal volumes of the modules”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Wilson et al. teaches the module 10 to porous block 15, and wherein the columns are “open and ... permit fluid to move both in and out of the structural module” (paragraphs [0088], 0119]).. Gravity will naturally feed water within the internal volume to the open columns comprising the wicking element.  Additionally, Wilson et al expressly teaches wherein the bottom wall portions of the module are taught to allow water to pass (paragraphs [0025]-[0026]).  
Applicant argues Wilson fails to teach wherein the cover is warmed by water (claim 10). Examiner respectfully disagrees. At paragraph [0061] Wilson teaches a heating means that circulates warm “water and/or air” through “the structural modules”. As such, the heat provided from the warm water and warm air will inherently heat the cover. Heat moves from hot to cold and is well known to transfer between different mediums.  So where a gradient exists, for example, cold air above the surface, the heat providing by the heating system will indeed travel from the modules to the cover and to the ambient air. 
	With respect to claim 11, applicant’s arguments are not persuasive. Paragraph [0061] expressly teaches circulated air “though ... the structural modules”.  With respect to claim 12, applicant’s arguments are considered persuasive.  
	With respect to claims14-15, Wilson expressly teaches the use of a pump (paragraph [0133] which reads on “forced” water supply. 
	With respect to claim 17, applicant argues wherein the cover layer 40 is not provided from a sheet. Examiner respectfully disagrees. A sheet has a normal and ordinary definition of a relatively thin surface, layer or cover. Notably, the claim uses “comprises” language for a “cover layer” of “the cover”. As such, the use of sand or soil for a portion of the cover does not negate the teaching of Wilson et al. from meeting the claim limitation. Wilson teaches the total 
With respect to claims 18-19, applicant takes issue with the alleged connection between the wicking element and the cover. However, Wilson expressly teaches wherein wicking material 41 is connected to the cover. Moreover, Wilson et al. teaches the use of materials for the upper layer 40 that themselves are known to have wicking properties (i.e. promote capillary effect)(paragraph [0124]). As such, water is considered to be transferred up to the top surface of the upper layer 40 regardless of whether the wicking element of Wilson/Morandi is physically “connected to” an upper portion of the cover, provided enough wicking material is present. Regarding the “looseness” of the sand that may promote random distribution of the water, the natural effect of surface tension and imperfections in levelness in the upper surface will produce puddle, albeit small puddles. 

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.